Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 21, 2009 PSEG POWER LLC (Exact name of registrant as specified in its charter) Delaware 001-34232 22-3663480 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification No.) 80 Park Plaza, T-25 Newark, New Jersey 07102-4194 (Address of principal executive offices) (Zip Code) 973-430-7000 (Registrant's telephone number, including area code) http://www.pseg.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A. 2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 21, 2009 and August 25, 2009, PSEG Power LLC issued press releases which are attached as Exhibits 99 and 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits Exhibit 99 Press Release dated August 21, 2009 Exhibit 99.1 Press Release dated August 25, 2009 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The signature of the undersigned company shall be deemed to relate only to matters having reference to such company and any subsidiaries thereof. PSEG POWER LLC (Registrant) By: /s/ Derek M. DiRisio Derek M. DiRisio Vice President and Controller (Principal Accounting Officer) Date: August 25, 2009 3
